Citation Nr: 1242112	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  What evaluation is warranted for hepatitis C from June 27, 1994 to June 30, 1996?

2.  What evaluation is warranted for hepatitis C from July 1, 1996 to July 3, 2000? 

3.  What evaluation is warranted for hepatitis C from July 4, 2000?

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. S.G.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1976.
 
These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2006, the appellant testified before the undersigned.  Thereafter, the case was remanded, in part, in March 2008.  Following further development the increased rating claims listed on the title page were denied in an August 2011 Board decision.  The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was remanded.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims.  

In April 2012, the Court granted a joint motion for remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The parties to the joint motion for remand agreed, in part, that the Board relied on an inadequate medical examination.  In light of that agreement, further development is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify all treatment providers who have cared for his hepatitis C since September 2009.  All records obtained should be associated with the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any identified Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must provide access to the claims folders, a copy of this remand, and Virtual VA to the Northport VA Medical Center physician who prepared the examination report that was signed on August 26, 2008.  Following a review of that report the physician is to specifically state whether the appellant's symptoms due to hepatitis C during the term between July 2001 and August 2008 were at any time "severe enough to require bed rest and treatment by a physician?"  If so, when and for how long?  A complete rationale must be provided for any opinion provided.  The Board notes that the standard quoted above must be used.  If the August 2008 examiner is no longer available to respond to this request, an equally qualified gastroenterologist must review the August 2008 report and address the questions provided above.

3.  Thereafter, the AMC/RO should schedule the Veteran for a VA hepatitis C examination by a gastroenterologist.  Access to Virtual VA, the claims files and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examining physician must specify in the report that the Virtual VA records have been reviewed.  

In accordance with the latest worksheet for rating Hepatitis C, the gastroenterologist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability related to hepatitis C since August 2008.  Were the symptoms due to hepatitis C at any time since August 2008 "severe enough to require bed rest and treatment by a physician?"  If so, when and for how long?  A complete rationale must be provided for any opinion provided.  The Board notes that the standard provided above must be used.  

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners have documented their review of all pertinent records on Virtual VA.  If either report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

6.  The remand instructions set forth in the August 2011 remand concerning the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders have yet to be completed.  Those instructions must be completed in full following the completion of the development outlined above. 

7.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the questions what evaluation is warranted for hepatitis C from June 27, 2004, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


